BARNARD, P. J.
The law of Massachusetts cited by the defendant has no relevancy. The defendant was married to Morrison by a ceremonial marriage performed by the Reverend Dr. Taylor, in Rhode Island. The marriage was followed by cohabitation as husband and wife in Massachusetts. Such a marriage is good everywhere. If the ceremony had been performed in Massachu*378setts, and been followed by cohabitation in that state, there is no law of Massachusetts which would treat the marriage as void. The case must be treated as if such was the fact. The formal marriage in Providence was binding in that state, and, if good where it was performed, it was good elsewhere. The pretense that the defendant did not consent to the marriage in Rhode Island has no weight. It is not pretended that such fact was communicated to the clergyman who performed the ceremony. Morrison did not so understand it, for he demanded his wife of her parents by force of it; and the fact that Mrs. Morrison yielded to the demand concludes her. It cannot be accepted by the courts that a woman may silently withhold her assent to a formal marriage, and treat it as a good marriage subsequently, and annul the marriage because it .was not real and binding on her.
The motion should be denied. All concur.